Per Curiam.

Upon review of the record, we adopt the findings, conclusions, and recommendations of the board. Respondent is suspended indefinitely from the practice of law in Ohio. As a condition of any possible reinstatement to the practice of law, respondent must make restitution and must demonstrate that he is continuing his treatment for depression or that treatment is no longer necessary. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, J., not participating.